DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2020 has been entered.
Applicant’s cancellation of claims 7-9, amendment of claim 1 and addition of new claims 42-52, in the paper of 10/7/2020, is acknowledged.  Applicants' arguments filed on 10/7/2020, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-5, 11-15 and 42-52 are still at issue and are present for examination.
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-15, drawn to a method of ligating single stranded nucleic acid, and the Species of SEQ ID NO:6, in the paper of 3/16/2020, is acknowledged.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 11-15 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (claims 1-5, 11-15 and 47 dependent on) is indefinite in the recitation “wherein X in SEQ ID NOS: 1-6 and 8-11 is not lysine (K) and is an amino acid selected from the group consisting of: serine (S), cysteine (C), valine (V), threonine (T), and Glycine (G),” is unclear as to its meaning in the context of the claim. 
It is noted that a similar basis of indefiniteness was made in the previous office action.  In response to the previous rejection applicants argued that logically the ligase used in the method is specifically defined by the amino acid sequence recited and that the examiners logic is unclear that the description of the amino acid sequence only applies to the sequences themselves when the sequences are what define what ligase is being used.

While it is acknowledged that the ligase used in the method is specifically defined by the amino acid sequence recited, it is noted that “how” the ligase is defined by the amino acid sequences is determined by the specific language of the claim.  In the instant case, the claimed method uses a ssDNA/RNA ligase which possesses both ssRNA ligase and ssDNA ligase activity at a temperature of at least 75°C, AND wherein said ssDNA/RNA ligase comprises an amino acid sequence that has at least 95% sequence identity to one of the amino acid sequences shown in SEQ ID NO:1-11(SEQ ID NO:6 is the currently elected species under examination).  
While the claim further recites: “wherein X in SEQ ID NOS: 1-6 and 8-11 is not lysine (K) and is an amino acid selected from the group consisting of: serine (S), cysteine (C), valine (V), threonine (T), and Glycine (G)” it is noted that this recitation of what “X in SEQ ID NOS: 1-6 and 8-11 is” is interpreted as exactly that, what X in SEQ ID NOS: 1-6 and 8-11 is.  The only weight that “X” has in the context of the claim is it is a specifically designated residue in SEQ ID NOS: 1-6 and 8-11 that is not lysine (K) and is an amino acid selected from the group consisting of: serine (S), cysteine (C), valine (V), threonine (T), and Glycine (G).  The referenced ssDNA/RNA ligase of the claimed method must comprise an amino acid sequence that has at least 95% sequence identity to one of these sequences (i.e. SEQ ID NO:1-11).  
It remains that the recited “X” in the context of the claim is interpreted as only describing a position within each of SEQ ID Nos: 1-6 and 8-11 and not those 
Appropriate comment/amendment is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 13, 14 and 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torchia et al. (Nucleic Acids Res., Vol 36, No. 19, pp 6218-6227, Oct 2008), Bruegger et al. (Uniprot database Accession No. A2BN10, February 2007) and Zhelkovsky and McReynolds (BMC Molecular Biology, Vol 13, No. 24, 2012).
Torchia et al. teach that RNA ligases participate in repair, splicing and editing pathways that either reseal RNAs or alter their primary structure.  Torchia et al. disclose that a search for polypeptides resembling T4Rn12 identified candidate RNA ligases from six species of archaea.  Torchia et al. teach the characterization of an RNA ligase Methanobacterium thermoautotrophicum (MthRnl).  Torchia et al. teach that the RNA ligase from Methanobacterium thermoautotrophicum is a 381 amino acid homodimeric protein that catalyzes the intramolecular ligation of single-stranded RNA and DNA.  As a means of characterizing the activity of the identified Methanobacterium thermoautotrophicum RNA ligase (MthRn1), Torchia et al. teach the cloning, expression and purification of recombinant MthRn1 and assaying of the MthRn1 protein for RNA ligase activity.  The method taught by Torchia et al. is a method of ligating single stranded nucleic acid comprising combining in a reaction mixture a ssDNA/RNA ligase which possesses both ssRNA ligase and ssDNA ligase activity (MthRnl) at a temperature of at least 75oC, a first single stranded nucleic acid sequence with a 5’ end base that is adenylated and a second single stranded nucleic acid sequence with a 3’ end base and incubating said reaction mixture at a temperature of at least 75oC, such that said ssDNA/RNA ligase ligates said 5’ adenylated end of said first single stranded nucleic acid sequence to said 3’ end of said second single stranded nucleic acid sequence to form a ligated nucleic acid sequence (see Figure 2 and supporting text).
Bruegger et al. (Uniprot database Accession No. A2BN10, February 2007) disclose a 390 amino acid protein from Hyperthermus butylicus, a sulfur-reducing peptide fermenting neutrophilic Crenarchaeote growing up to 108oC.  Bruegger et al. disclose that the encoded protein based upon genomic DNA sequence is a RNA ligase and has a REL/Rn12 domain. 
Zhelkovsky and McReynolds teach the structure-function analysis of Methanobacterium thermoautotrophicum RNA ligase and the engineering of a Methanobacterium thermoautotrophicum and identified several amino acids essential for ATP binding, including an alanine substitution of the catalytic lysine in motif I (K97A) which while abolishing activity in the first two steps of the ligation reaction, preserved wild-type ligation activity in ligation reaction step 3.  Zhelkovsky and McReynolds teach that they identified a mutation, K97A, which met these criteria and because this mutant of Mth RNA ligase is ATP independent, it requires an adenylated RNA or DNA linker for ligation.  Zhelkovsky and McReynolds teach this is a useful property that reduces background ligation of RNA to itself and improves the efficiency of library construction. Zhelkovsky and McReynolds teach the enzyme can ligate either single stranded RNA or DNA to an adenylated linker and these properties of thermostability and the ability to use either RNA or ssDNA as acceptors in a ligation reaction make this enzyme useful for multiple applications in molecular biology.
One of skill in the art before the effective filing date of the claimed invention would have been motivated to clone, express, purify and assay the protein RNA ligase protein taught by Bruegger et al. as a means of characterizing the RNA ligase from Methanobacterium thermoautotrophicum.  As a means of characterizing the activity of the identified RNA ligase from Hyperthermus butylicus, one of skill in the art before the effective filing date would have been motivated to perform the same assays taught by Torcjia et al on the protein taught by Bruegger et al.  including a method of ligating single stranded nucleic acid comprising combining in a reaction mixture a ssDNA/RNA ligase which possesses both ssRNA ligase and ssDNA ligase activity (substituting the protein of Bruegger et al. (Uniprot database Accession No. A2BN10) for the MthRnl) at a temperature of at least 75oC, a first single stranded nucleic acid sequence with a 5’ end base that is adenylated and a second single stranded nucleic acid sequence with a 3’ end base and incubating said reaction mixture at a temperature of at least 75oC, such that said ssDNA/RNA ligase ligates said 5’ adenylated end of said first single stranded nucleic acid sequence to said 3’ end of said second single stranded nucleic acid sequence to form a ligated nucleic acid sequence.  One of skill in the art before the effective filing date would have been motivated to use both RNA and DNA as both the acceptor and donor nucleic acids in the above methods.  The motivation for the identification and characterization of previously uncharacterized RNA ligases is suggested by Torchia et al.  and Zhelkovsky and McReynolds who teach that such RNA ligases are essential for many methods in molecular biology including Next Gen RNA sequencing and they teach that to prevent ligation of RNA to itself ATP independent mutant ligases defective in self-adenylation are often used in combination with pre-adenylated linkers.   The expectation of success is high based upon the high level of skill in the art as exemplified by Torchia et al. and Zhelkovsky and McReynolds who 
Thus, claim(s) 1-5, 13, 14 and 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torchia et al. (Nucleic Acids Res., Vol 36, No. 19, pp 6218-6227, Oct 2008), Bruegger et al. (Uniprot database Accession No. A2BN10, February 2007) and Zhelkovsky and McReynolds (BMC Molecular Biology, Vol 13, No. 24, 2012).

Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





rgh
2/23/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652